             Case 1:21-cr-00116-RDB Document 38 Filed 08/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


United States of America                         :

v.                                                :   CRIMINAL NO. RDB 21-0116

Desmond Babloo Singh                              :

                                      SCHEDULING ORDER

        The following schedule is hereby entered to govern the course of further proceedings in

this case:

        1. All motions, except motions in limine, shall be filed by November 30, 2021. Motions

in limine shall be filed by the date of the pretrial conference.

        2. A motions hearing will be scheduled for January 26, 2022 at 11:00 a.m. in

Courtroom 5D.

        3. A pretrial conference will be held February 28, 2022 at 4:00 p.m., in Chambers 5D.

By that date, pursuant to Local Rules 210 and 106.7, counsel shall attach tags to all exhibits and

meet for the purpose of pretrial review of exhibits, except those to be used solely for

impeachment. The parties= requested voir dire and requested jury instructions shall be submitted

at the time of the pretrial conference.

                 a. Defendant(s) need not submit requested jury instructions that copy the

Government=s requested instructions and as to which the Defendant(s) agree with the

Government.

                 b. Defendant(s) shall note any objections to the Government=s requested jury

instructions.
          Case 1:21-cr-00116-RDB Document 38 Filed 08/23/21 Page 2 of 3




               c. Requested instructions shall be patterned on L. Sand, et al., Modern Federal

Jury Instructions , and submitted in the text of the instruction requested, noting reference to

Sand. Requests which simply reference the numbers assigned by Sand are not sufficient, unless

the request seeks a non-substantive instruction.

               COUNSEL MUST BE SURE TO NOTE THAT:

                       (1) Any request for an instruction based on a printed text

               shall be submitted in the form of a photocopy of the printed page

               with the appropriate interlineation.

                       (2) Any request based upon a precedent or other authority

               shall attach a copy of the page(s) relied upon.

                       (3)   Objections to a requested jury instruction may be

               made by submitting a marked copy of the request.

               d. Requested voir dire and jury instructions shall also be submitted on disk, as

well as a copy emailed to Chambers at: MDD_RDBChambers@mdd.uscourts.gov

       4. The 1-week Jury Trial will commence on March 7, 2022 at 9:30 a.m.

in Courtroom 5D. Counsel should be in Court at 9:30 a.m. to address miscellaneous matters

prior to the commencement of jury selection. Counsel are reminded to review the provisions of

Local Rules 211 and 107.9 concerning courtroom etiquette.

       No changes in the schedule set forth above will be permitted unless authorized by the

Court for good cause shown. Any such requests, either stipulated or ex parte, must be by motion

and filed with the Clerk. No letters directed to Chambers will be effective to change this

schedule, except for an initial letter request made not more than 10 days from the date hereof.


                                                   2
  Case 1:21-cr-00116-RDB Document 38 Filed 08/23/21 Page 3 of 3




SO ORDERED, this 23rd day of August, 2021.



                                        ______/s/_____________________
                                        Richard D. Bennett
                                        United States District Judge




                                    3
